Upon Rehearing. [Opinion filed June 25, 1891.] Per Curiam. Having duly considered the question raised by the petition for rehearing in this case, the prayer of said petition is denied. Plaintiffs in error have prayed that in case a rehearing should be denied, a certificate of importance may be granted in order that the plaintiffs in error may prosecute an appeal or writ of error to the Supreme Court. A certificate of importance must be prayed for within the same time allowed by statute for taking an appeal to the Supreme Court, which is limited to a period of twenty days after the rendition of judgment in this court. The final judgment in this case was rendered in this court May 21, 1891, and more than twenty days have elapsed since that time. Plaintiffs in error asked the judgment of this court upon certain alleged errors in its final judgment, by petition for rehearing, and during the time necessarily occupied in the examination of the questions raised by that petition, the time allotted for applying for a certificate of importance expired. Plaintiffs in error had their election to either apply for a rehearing, or pray for a certificate which would enable them to appeal, but could not have both remedies unless both could be made effective within the time allowed by statute for taking an appeal. The time within which a certificate of importance may be prayed for having elapsed, this court can not now entertain an application for such certificates. Sholty v. McIntyre (opinion filed January 10, 1891), Sup. Ct. Ill. N. E. Rep. Vol. 26, p. 655. The application for certificate of importance is denied.